DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file.
Election/Restriction
Claims  1-5 are generic to the following disclosed patentably distinct species:
Embodiment  A: Apparatus (i.e. food container), including a Sliding Cover cooperating and attached to foil seal/resealing layer, reseals by sliding motion (FIGURES 17 A-C, 17 I).
Embodiment B: Apparatus (i.e. food container), including a Sliding Cover cooperating and attached to foil seal/resealing layer, seals and reseals by a lifting and sliding motion (FIGURES 17 C-E, 17 I).
Embodiment C: Apparatus (i.e. food container), including a Sliding Cover a single composite layer of Plastic Grip piece and foil seal/resealing layer, seals and reseals by a sliding motion (FIGURES 17F).
Embodiment D: Apparatus (i.e. food container), Tabbed Openings and Composite one-piece Closure/Reclosure,  tab design variable, with linkable between containers and integral to opening process (FIGURES 17 G1-4).
Embodiment E: Apparatus (i.e. food container), Tabbed Openings, Composite one-piece Closure/Reclosure,  tab design variable, Opening process at 45 degree offset from front plane of container (Diagonal opening), structure presented for automated opening in different directions (FIGURES 17 G5).
Embodiment F: Apparatus (i.e. food container), Solid Cover, threaded, non-slidable, manual or machine open, reseal or one-time use (FIGURES 17 H1-2).
Embodiment F: Apparatus (i.e. food container), Solid Cover, threaded, non-slidable, manual or machine open, reseal or one-time use (FIGURES 17 H1-2).
Embodiment G: Apparatus (i.e. food container), Slidable, multi-component, multi-material cover, manual operation, whose search would involve multiple package types based on container, closure, lid structure and materials used (FIGURES 18 A-D).
Embodiment H: Apparatus (i.e. food container), Containers that may change shape when opened, container formed and opened with unfolding, with various non-specific opening mechanisms whose search would involve multiple package types based on container, closure, lid structure and materials used (FIGURES 19 A-E).
All the figures not identified by numbers above are generic.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics (descriptions above) for each identified species as well as specific surface features required to allow the apparatus to properly work. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because: 
Each of the embodiments identified above require a separate search within prior art areas based on structural/sealing/surface details that are distinct and require different search strategies (e.g. different key terms in a text search).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Counselor David Klein on 5/3/2022 to request an oral election to the above restriction requirement.  The call went to voicemail and did not result in an election being made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731